DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 6-14 in the reply filed on 09 AUG 2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 AUG 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vats ‘040 (U.S. PGPub 2018/0347040).  With regards to Claims 6 and 14, Sneh ‘893 (U.S. Patent 6,200,893) is cited as evidence that ligands are inherently required in ALD reactions and are therefore inherently present on ALD precursors.
Claim 6 – Vats ‘040 teaches a thin film deposition method (Abstract, TiSiN deposition onto substrate by ALD) comprising (Figure 1):
supplying a source gas comprising a first metal and a ligand into a process chamber to which a substrate is supplied (PG 0009, substrate transported into chamber; PG 0009, PG 0026 and Figure 1, 3.1 step of Figure 1, a reaction gas containing titanium is injected into the chamber; Sneh ‘893 shows that the ALD process requires sequential interactions between two precursors where the ligands of one precursor serve as reaction sites for the adsorption of the second 
supplying a pretreatment gas comprising a second metal into the process chamber (PG 0009, PG 0026 and Figure 1, 3.2 step of Figure 1, a reaction gas containing silicon is injected into the chamber; Applicant stipulates that silicon is considered a second metal for purpose of the invention at e.g. PG 0035 and PG 0048 of the specification); and
supplying, into the process chamber, a reaction gas comprising a reactant source which reacts with the first metal to form a thin film (PG 0009, PG 0026 and Figure 1, 3.1 step of Figure 1, a reaction gas containing nitrogen is injected into the chamber and reacts with the titanium to form a titanium nitride film).
Vats ‘040 does not expressly teach the following limitations of Claim 6:
Wherein the second metal is reactable with the ligand.
Vats ‘040 teaches short lists of titanium gases, silicon gases, and nitrogen gases suitable for the practice of the invention at PG 0009.  The lists comprise TiCl4, SiH4, and NH3 respectively.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, the selection of each of TiCl4, SiH4, and NH3 to perform the process of Vats ‘040 is prima facie obvious.  With the selection of TiCl4, chlorine is mapped to the ligand of the claim.  Applicant stipulates that silicon is reactable with chlorine ligands at PG 0048 of the specification; therefore, the selection of TiCl4 and SiH4
Examiner notes that as Claim 6 is presented, the second metal must be reactable with the ligand.  This is not a requirement that the second metal actually reacts with the ligand in the process.
Claim 7 – Vats ‘040 teaches the thin film deposition method of claim 6, wherein the supplying of the source gas and the supplying of the reaction gas are alternately performed (Figure 1, PG 0009, 0026; the TiSiN formation step can be repeated any number of times (PG 0009) and separately and cyclically introduces the reactants).  
Claim 8 – Vats ‘040 teaches the thin film deposition method of claim 7, further comprising supplying a purge gas into the process chamber between the supplying of the source gas and the supplying of the reaction gas (Figure 1, PG 0009, 0026; the TiSiN formation step comprises purge gas steps between every introduced reactant).
Claim 13 – Vats ‘040 teaches the thin film deposition method of claim 6, wherein the second metal has greater bonding energy with the ligand than the first metal (The rejection of Claim 6 uses TiCl4 and SiH4 for the first (Ti) and second (Si) metal gases.  Chlorine is the ligand.  Applicant stipulates that silicon has greater bonding energy with chlorine than titanium does at PG 0049-0051 of the specification.).  
Claim 14 – Vats ‘040 teaches a thin film deposition method (Abstract, TiSiN deposition onto substrate by ALD) comprising (Figure 1):
supplying a source gas including titanium (Ti) and a ligand into a process chamber to which a substrate is loaded (PG 0009, substrate transported into chamber; PG 0009, PG 0026 and Figure 1, 3.1 step of Figure 1, a reaction gas containing titanium is injected into the chamber; Sneh ‘893 shows that the ALD process requires sequential interactions between two precursors where the ligands of one precursor serve as reaction sites for the adsorption of the second 
supplying a pretreatment gas including silicon (Si) into the process chamber (PG 0009, PG 0026 and Figure 1, 3.2 step of Figure 1, a reaction gas containing silicon is injected into the chamber; Applicant stipulates that silicon is considered a second metal for the scope of the invention at e.g. PG 0035 and PG 0048 of the specification; and
supplying, into the process chamber, a reaction gas comprising a nitrogen atom (N) which reacts with titanium (Ti) and forms a titanium nitride (TiN) thin film (PG 0009, PG 0026 and Figure 1, 3.1 step of Figure 1, a reaction gas containing nitrogen is injected into the chamber and reacts with the titanium to form a titanium nitride film).
Vats ‘040 does not expressly teach the following limitations of Claim 14:
Wherein the second metal is reactable with the ligand.
Vats ‘040 teaches short lists of titanium gases, silicon gases, and nitrogen gases suitable for the practice of the invention at PG 0009.  The lists comprise TiCl4, SiH4, and NH3 respectively.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, the selection of each of TiCl4, SiH4, and NH3 to perform the process of Vats ‘040 is prima facie obvious.  With the selection of TiCl4, chlorine is mapped to the ligand of the claim. Applicant stipulates that silicon is reactable with chlorine ligands at PG 0048 of the 4 and SiH4 meets the claimed limitation.
Examiner notes that as Claim 14 is presented, the second metal must be reactable with the ligand.  This is not a requirement that the second metal actually reacts with the ligand in the process.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vats ‘040 as applied to claim 6 above, and further in view of Elers ‘296 (U.S. PGPub 2003/0082296) and Paranjpe ‘038 (U.S. PGPub 2003/0134038).
Claim 9 – Vats ‘040 teaches the thin film deposition method of claim 6, but does not teach or suggest wherein the supplying of the pretreatment gas into the processing chamber is performed during at least a portion of a time period for supplying the source gas while performing the supplying of the source gas.
Elers ‘296 teaches a method for ALD formation of metal nitrides (Abstract, Figure 5, PG 0071).  The method comprises sequential injection of a metal reactant, preferably a metal halide (PG 0071), a hydrogen bearing reactant that introduces nitrogen, preferably ammonia (PG 0071), and a gettering agent that scavenges halides from the monolayer and desirably contributes a material to the deposited monolayer (PG 0072, exemplified is triethyl boron).  Elers ‘296 teaches that in this ALD method of forming metal nitrides, the gettering agent may be introduced before the metal reactant (PG 0083) and desired formation of metal nitride will still occur.  The gettering agent of Elers ‘296 is mapped to the SiH4 selected for use in the rejection of Claim 6, as the silicon bonds with and displaces chlorine ligands from the selected TiCl4 metal reactant.  Therefore, it 4 prior to introducing the TiCl4 as suggested by Elers ‘296, as Vats ‘040 wants to sequentially introduce process gases into a deposition chamber to form a metal nitride layer and Elers ‘296 teaches an introduction sequence that is shown to be suitable for forming metal nitride layers in an ALD process.
Vats ‘040 / Elers ‘296 does not teach wherein the pretreatment gas is introduced during at least a portion of the source gas supply period.  Paranjpe ‘038 is drawn to atomic layer processing (ALP) of substrates, inclusive of ALD processes (Abstract, Figure 2, PG 0007) and teaches a regime wherein ALD process throughput can be increased by precisely controlling and overlapping precursor flows such that purge cycles can be removed from the ALD process cycle (PG 0026, PG 0031-0034).  As exemplified in Figure 2 and discussed at PG 0055, the modified process flows a first reactant at a high level for a given time period and then drops it to a low level for a second time period.  During the second time period, a second reactant is flowed at a high level.  PG 0057 teaches that the process is arbitrarily extensible to any desired number of reactants.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vats ‘040 / Elers ‘296 to incorporate the overlapping reactant flow process of Paranjpe ‘038, as Vats ‘040 / Elers ‘296 want to deposit e.g. metal nitride layers by ALD deposition processes and Paranjpe ‘038 teaches a reactant flow regime suitable for ALP, which is inclusive of ALD, that allows overlapping of precursors and 
In the combination of Vats ‘040 / Elers ‘296 / Paranjpe ‘038, with an introduction order of SiH4 / TiCl4 / NH3, Paranjpe ‘038 PG 0055-0057 renders obvious the introduction of SiH4 at a high level and then maintaining it at a low level during subsequent high-level introductions of TiCl4 and NH3.  Since the SiH4 is introduced at a low level during the introduction of the TiCl4, the limitation of Claim 9 is met.
Claim 10 – Vats ‘040 / Elers ‘296 / Paranjpe ‘038 teaches the thin film deposition method of claim 9, wherein the supplying of the pretreatment gas into the process chamber is performed while supplying a greater supply amount of the pretreatment gas than the source gas (Paranjpe ‘038 PG 0055-0057 renders obvious the introduction of SiH4 at a high level and then maintaining it at a low level during subsequent high-level introductions of TiCl4 and NH3.  Paranjpe ‘038 PG 0055 further renders obvious the reduction of TiCl4 to a low level during subsequent introductions of NH3 and SiH4.  SiH4 on the second and later introductions will be introduced at a high level while a low level of TiCl4 is introduced.  SiH4 and TiCl4 are mapped to the pretreatment and source gases respectively.).

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vats ‘040 as applied to claim 6 above, and further in view of Paranjpe ‘038.
Claim 9 – Vats ‘040 teaches the thin film deposition method of claim 6, but does not teach or suggest wherein the supplying of the pretreatment gas into the processing 
Paranjpe ‘038 is drawn to atomic layer processing (ALP) of substrates, inclusive of ALD processes (Abstract, Figure 2, PG 0007) and teaches a regime wherein ALD process throughput can be increased by precisely controlling and overlapping precursor flows such that purge cycles can be removed from the ALD process cycle (PG 0026, PG 0031-0034).  As exemplified in Figure 2 and discussed at PG 0055, the modified process flows a first reactant at a high level for a given time period and then drops it to a low level for a second time period.  During the second time period, a second reactant is flowed at a high level.  PG 0057 teaches that the process is arbitrarily extensible to any desired number of reactants.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vats ‘040 to incorporate the overlapping reactant flow process of Paranjpe ‘038, as Vats ‘040 wants to deposit e.g. metal nitride layers by ALD deposition processes and Paranjpe ‘038 teaches a reactant flow regime suitable for ALP, which is inclusive of ALD, that allows overlapping of precursors and advantageously reduces cycle time by eliminating purge steps from the deposition cycle.
In the combination of Vats ‘040 / Paranjpe ‘038, with an introduction order of TiCl4 / NH3 / SiH4, the precursor introduction regime of Paranjpe ‘038 renders obvious the introduction of TiCl4 at a high level and then reducing it to a low level during the introduction of NH3 and SiH4 (PG 0055, the first precursor is reduced to a low level during the introduction of the subsequent precursor; PG 4) at a low level during the introduction of the pretreatment gas (mapped to SiH4) at a high level.
Claim 11 – Vats ‘040 / Paranjpe ‘038 teaches the thin film deposition method of claim 9, wherein the supplying of the source gas is performed for a longer time period than the supplying of the pretreatment gas into the processing chamber (Paranjpe ‘038 PG 0055-0057, the first precursor is introduced first and continues to flow throughout the entire cycle; the pretreatment gas introduced afterwards necessarily runs for a shorter time than the source gas (mapped to the first precursor of Paranjpe ‘038).). 
Claim 12 – Vats ‘040 / Paranjpe ‘038 teaches the thin film deposition method of claim 11, wherein the supplying of the source gas is performed earlier than the supplying of the pretreatment gas into the processing chamber (Paranjpe ‘038 PG 0055-0057, the first precursor is introduced first and continues to flow throughout the entire cycle; the pretreatment gas introduced afterwards necessarily runs for a shorter time than the source gas (mapped to the first precursor of Paranjpe ‘038).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712             

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712